UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 18, 2012 Alexander & Baldwin Holdings, Inc. (Exact name of registrant as specified in its charter) Hawaii 000-00565 99-0032630 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 822 Bishop Street, P. O. Box 3440 Honolulu, Hawaii 96801 (Address of principal executive office and zip code) (808) 525-6611 (Registrant’s telephone number, including area code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure During the week of June 18, 2012, Alexander & Baldwin Holdings, Inc. (the “Company”) will host meetings with investors and analysts that will include a discussion of operating, strategic, and financial matters related to its real estate and agribusiness operations.The presentation materials, which are attached as Exhibit 99.1 to this Form 8-K, are being furnished prior to the meetings.Additionally, the presentation materials are available on the Company’s website at www.alexanderbaldwin.com and will be available for approximately one week following the meetings. The information set forth in these materials speaks only as of June 18, 2012. Statements in this Form 8-K and the attached exhibit that are not historical facts are "forward-looking statements," within the meaning of the Private Securities Litigation Reform Act of 1995, that involve a number of risks and uncertainties that could cause actual results to differ materially from those contemplated by the relevant forward-looking statement.Factors that could cause actual results to differ materially from those contemplated in the statements include, without limitation, those described on pages 19-29 of the Form 10-K in the Company’s 2011 annual report and pages 20-38 of the information statement filed as Exhibit 99.1 to Alexander & Baldwin, Inc.’s (formerly known as A & B II, Inc.) (“A&B”) registration statement on Form 10, filed on April 2, 2012, as amended (the “Registration Statement”). These forward-looking statements are not guarantees of future performance. Additional information about the Company’s real estate and agribusiness operations is available in the information statement filed as Exhibit 99.1 to the Registration Statement, the Company’s real estate supplement furnished on Form 8-K, dated April 10, 2012, and other filings by the Company and A&B with the U.S. Securities and Exchange Commission. Item 9.01. Financial Statements and Exhibits (d)Exhibits 99.1Presentation Materials SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:June 18, 2012 ALEXANDER & BALDWIN HOLDINGS, INC. /s/ Joel M. Wine Joel M. Wine Senior Vice President, Chief Financial Officer and Treasurer
